   Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 1 of 16 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Richmond Division)

Katerine B. Rivas-Lemus,                       )
                                               )
        Plaintiff,                             )
                                               )
                v.                             )       Civil No.:   3:21-cv-00528
                                               )
Henrico County; Henrico County                 )
Sheriff’s Office; Michael L. Wade, Former )
Sheriff, Henrico County, in his individual )
and official capacity; Alisa Gregory, Sheriff, )
Henrico County, in her individual              )
and official capacity; JOHN DOES 1             )
through 10, in their individual and            )
official capacities;                           )
                                               )
        Defendants.                            )
___________________________________ )

                                          COMPLAINT

                                PRELIMINARY STATEMENT

   1. The Defendants willfully detained Katerine B. Rivas-Lemus (“Plaintiff”) in violation of

       her constitutional rights under 42 U.S.C. § 1983. In summary, Defendants:

           a. Unlawfully detained Plaintiff at Henrico County Jail West from August 17, 2019

               through August 19, 2019 pursuant to an immigration detainer request, even

               though Plaintiff was present in the U.S. in lawful DACA status, and even though

               a magistrate judge had ordered an unsecured bond;

           b. Strip searched and performed a pregnancy test of the Plaintiff prior to processing

               her into Henrico County Jail West and detaining her in conditions that were

               humiliating, overly crowded, poorly ventilated, and unsanitary; and




                                                   1
Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 2 of 16 PageID# 2




       c. Conducted all the behaviors listed above with deliberate indifference for the

           conditions that Plaintiff was likely to face, pursuant to an official policy, practice,

           or custom in a manner that willfully and wantonly violated plaintiff’s right, in

           breach of Defendants’ official duties, a failure to follow protocol, and in a manner

           that was grossly negligent.

                                     JURISDICTION

2. This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C. § 1331,

   1343, and Article III of the United States Constitution, as Plaintiff seeks redress of

   deprivations to her civil rights secured by the United States Constitution.

3. This court has supplemental jurisdiction over Plaintiff’s claims based on Virginia law, as

   they are so related to claims within the Court’s original jurisdiction that they form part of

   the same case or controversy under Article III of the United States Constitution.

4. Suit is authorized by 42 U.S.C. § 1983.

5. Venue is proper in this district and division because all of the actions took place within

   this district and Defendant’s offices are within this district.

                                         PARTIES

6. Plaintiff, Katerine B. Rivas-Lemus, is a resident of Virginia, present in the United States

   in lawful immigrant status as someone who has received Deferred Action for Childhood

   Arrivals (DACA). She is a graduate of Hermitage High School in Henrico County, has

   been gainfully employed in Henrico County, and is an active member of her local church

   congregation where she helps coordinate efforts to help the homeless. She also is

   involved in volunteer activities collecting toys, beds, blankets, and food for the

   Richmond Animal League.




                                              2
Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 3 of 16 PageID# 3




7. Defendant Henrico County is a political and administrative subdivision of the

   Commonwealth of Virginia.

8. Defendant Michael L. Wade is the former sheriff of Henrico County, and during the

   events surrounding the Complaint was the current and acting sheriff of Henrico County.

   Together with Defendant Henrico County Sheriff’s Office, he operated Henrico County’s

   Jail West in Henrico County, Virginia, and was responsible for maintaining the safety

   and security of the jails and courthouses in Henrico County. These responsibilities now

   fall to Defendant Alisa Gregory, current sheriff of Henrico County.

9. Defendants John Does 1 through 10 are officers of the Henrico County Sheriff’s office.

                              FACTUAL ALLEGATIONS

                       Plaintiff Held and Processed into Jail Despite

                              Issuance of an Unsecured Bond

10. Defendant Henrico County Sheriff’s Office, together with Defendant Michael L. Wade,

   operated Henrico County’s Jail West in Henrico County, Virginia from August 17, 2019

   through August 19, 2019. Defendant Alisa Gregory currently is responsible for Henrico

   County Jail West operations.

11. Defendant Michael L. Wade, as sheriff, had custody and control of all persons confined

   in Henrico County Jails and was responsible for the day-to-day operations of the Henrico

   County Jail West during the events outlined below.

12. At approximately 1:00 AM on August 17, 2019, Plaintiff was arrested in response to a

   domestic dispute phone call and taken to Henrico County Jail West. Initially, Plaintiff

   was informed she would be released in short order after receiving a PR bond from a

   magistrate judge.




                                             3
Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 4 of 16 PageID# 4




13. However, Plaintiff also viewed paperwork stating, erroneously, that she was intoxicated.

   After informing sheriff’s deputies that she had not had anything to drink, Plaintiff was

   later told she needed to wait until 6:00am to be released when she would be “sober.”

   Plaintiff requested a sobriety test to prove she was not intoxicated—a deputy denied her

   request stating, “We don’t do that here.”

14. At approximately 6:30am, after noticing that other people being held in the same waiting

   area as Plaintiff were allowed to leave, Plaintiff made multiple inquiries about when she

   would be released.

15. Finally, at approximately 9:00am, Plaintiff asked about her release again when a sheriff’s

   deputy returned to the holding area and took Plaintiff to a magistrate judge who gave

   Plaintiff an unsecured PR bond ordering her release.

16. The magistrate judge told Plaintiff she would be released soon because she had no

   criminal record. The deputy then returned Plaintiff to the waiting area in the jail.

17. After 30 to 45 minutes, a deputy came to the holding area, called for Plaintiff, and

   informed her they would be booking her into the jail despite the fact she had just been

   ordered released.

      Sequence of Events: Issuance of the ICE Detainer Request and Release Order

18. At approximately 8:30am on August 17, 2019, the Henrico County Sheriff’s office

   appears to have received DHS Form I-247A, Immigration Detainer – Notice of Action,

   also referred to as an ICE hold, ICE detainer, immigrant detainer, or immigration detainer

   request.

19. The ICE hold indicated that DHS had determined there was probable cause that Plaintiff

   was a removable alien because “Biometric confirmation of the alien’s identity and a




                                               4
    Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 5 of 16 PageID# 5




         records check of federal databases that affirmatively indicate, by themselves or in

         addition to other reliable information, that the alien either lacks immigration status or

         notwithstanding such status is removable under U.S. immigration law.”1

    20. The ICE hold goes on to state, “IT IS THEREFORE REQUESTED THAT YOU:

             a. Notify DHS…before the alien is released from your custody…

             b. Maintain custody of the alien for a period NOT TO EXCEED 48 HOURS

                  beyond the time when he/she would otherwise have been released from your

                  custody… The alien must be served with a copy of this form for the detainer to

                  take effect. This detainer…should not impact decisions about the alien’s bail,

                  rehabilitation, parole, [or] release…” See Exh. A, Form I-247A issued on Aug.

                  17, 2019. [emphasis in original].

    21. On the back of the ICE hold form, a NOTICE TO THE DETAINEE provides important

         information to individuals held subject to an ICE hold.

    22. In a failure to follow protocol, Plaintiff was never served with a copy of the immigration

         detainer request issued on DHS Form I-247A, Immigration Detainer – Notice of Action.

         As a result, in accordance with the plain language of the form itself, the detainer request

         never took effect.

    23. At 9:16am on August 17, 2019, a “RELEASE ORDER” was issued in Plaintiff’s matter.

         The language of the Magistrate Judge’s order contrasts starkly with the language of the

         ICE detainer request, and states as follows: “TO THE SHERIFF, JAIL OFFICER OR


1
  Notably, around the timing of the issuance of the ICE detainer in this matter, the Central District of California
issued an injunction limiting the issuance of immigration detainer requests because the federal databases mentioned
in paragraph 25 are inaccurate, incomplete, and error-filled, thus failing to establish the probable cause necessary to
issue such a detainer. See Gonzalez v. ICE, No. 2:12-cv-09012-AB, slip op. at 30-36 (C.D. Cal. Sep. 27, 2019). By
way of one example, from May 2015 through February 2016, ICE’s database led to the issuance of 12,797 detainer
requests, but “771 were subsequently lifted because the individuals were either U.S. citizens or otherwise not subject
to removal.” See id. at 22.


                                                          5
Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 6 of 16 PageID# 6




   CORRECTIONAL OFFICER: You are ordered to RELEASE the accused on the above

   charge(s).” See Exh. B, Release Order issued on Aug. 17, 2019. [emphasis in original].

24. Subsequent to the issuance of the RELEASE ORDER, Henrico Sheriff’s Deputies

   booked Plaintiff into the jail.

                 Plaintiff is Processed into the Jail, Strip Searched, and is

                        Subjected to an Unwanted Pregnancy Test

25. In a female deputy’s presence, Plaintiff was required to strip naked, turn around, bend

   over, and cough. After this, the deputy gave Plaintiff a cup and instructed her to pee in it

   before putting on a blue jumpsuit.

26. Plaintiff was subsequently taken to a nurse who conducted a pregnancy test. Plaintiff was

   under the impression the pregnancy test was mandatory for all inmates.

27. After the unwanted pregnancy test, Plaintiff requested the opportunity to use the

   bathroom, which was denied.

           Plaintiff Endures Humiliating, Overly Crowded, Poorly Ventilated,

                        and Unsanitary Conditions in Henrico Jail

28. Plaintiff was ultimately directed upstairs in the jail, and guided to a hallway filled with

   jail cells. Plaintiff was provided with a mat (for sleeping on the floor), and a pillow case

   containing a blanket, a ziploc bag containing a toothbrush, toothpaste, soap, and

   deodorant, but no pillow. Plaintiff was placed in one large cell, with six smaller room-

   like cells inside. Each room-like cell contained three beds, and one bathroom. Even

   though the space and number of beds suggests it was designed to hold about 12 to 18

   people, there were between 35 and 40 women in Plaintiff’s cell.




                                              6
Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 7 of 16 PageID# 7




29. As Plaintiff entered her cell, she was struck by the sheer number of women in such an

   enclosed space. She describes conditions in the room as “women, on the floor,

   everywhere” and that there was not really room to walk. Plaintiff ultimately found the

   only available spot to lay her mat, under a table in the room. Because she still needed to

   use the bathroom, Plaintiff searched for a bathroom in her cell.

30. A toilet was present in each of the six room-like cells. Plaintiff was unable to access

   some of the rooms because inmates who had laid claim to the individual beds, a scarce

   resource in the overcrowded jail, refused her entry to their room claiming they didn’t

   want her to stink up their room. When Plaintiff finally obtained access to a toilet, she was

   presented with unsanitary conditions that she describes as “gunk” on the toilets and sinks.

31. The toilets and sinks were never cleaned during Plaintiff’s weekend at the jail.

32. Plaintiff asked another inmate where she could get toilet paper because none was

   available near the toilet. The inmate directed Plaintiff to the deputies. Plaintiff

   subsequently asked a deputy multiple times for toilet paper to be brought to the cell

   before giving up, and attempting to sleep in the only space available—in a fetal position

   in her spot on the floor under a table.

33. Plaintiff believes she slept for about two hours, and then again asked for toilet paper on

   multiple occasions, but no toilet paper was brought. A fellow inmate, seeing how

   desperate Plaintiff was becoming, finally offered Plaintiff some of “her” toilet paper, and

   Plaintiff was able to use the toilet. It was at this point that Plaintiff discovered toilet

   paper, like the limited beds, was also a scarce resource in the jail.




                                               7
Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 8 of 16 PageID# 8




34. During the remainder of her time in jail, from Saturday, August 17, 2019, through

   Monday, August 19, 2019, Plaintiff continued to be subjected to humiliating encounters

   and denials for reasonable accommodations by sheriff’s deputies, specifically:

       a. Plaintiff endured abnormally hot conditions;

       b. Plaintiff was sexually harassed by another inmate;

       c. Plaintiff complained of a headache and was denied medicine; and

       d. Plaintiff was not provided adequate sleeping accommodations.

                                        Unbearable Heat

35. Throughout her entire time in the jail, Plaintiff complains of stifling and unbearable heat.

36. Together with the overcrowding, the heat and unsanitary conditions led to a bad, stinky

   smell that filled the entire room.

37. In the large, overcrowded cell where Plaintiff slept on a mat under a table, a single fan

   circulated air through the room. The fan was positioned near a window where deputies

   were stationed to oversee the room. On occasion, deputies would turn the fan to face their

   window, instead of toward the open room.

                               Sexual Harassment by Inmate

38. At about 5am on August 18, 2019, a fight broke out in Plaintiff’s cell over use of one of

   the bathrooms. One of the women involved was taken to “the hole.” An inmate invited

   Plaintiff to come out from sleeping under the table and come sleep near her in the spot

   where the woman who had been taken to the hole had been sleeping.

39. From her new spot on the floor, Plaintiff attempted to sleep when an inmate began

   touching Plaintiff’s backside. Plaintiff adjusted to move away from the other inmate, but

   the inmate persisted. Plaintiff glared at the other inmate in an attempt to stop the incident.




                                              8
Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 9 of 16 PageID# 9




40. Plaintiff feared that telling the deputies about the harassment would lead to further

   consequences against her, including that she could possibly be subjected to even worse

   behavior by other inmates or even be sent to “the hole.”

                         Headache Medicine Refused to Plaintiff

41. On Sunday, August 18, 2019, Plaintiff asked a deputy for medicine for a painful

   headache. The deputy responded to Plaintiff by saying, “We can do it tomorrow.” At this

   point, Plaintiff had made multiple attempts to sleep on a mat on the floor under a table,

   had not enjoyed uninterrupted access to a bathroom with toilet paper, had to obtain

   drinking water from a sink with “gunk,” and had been unable to sleep to prevent sexual

   harassment. Unfortunately, Plaintiff’s reasonable request for headache medicine was

   denied.

                       ICE Detainer “Lifted” and Plaintiff Released

42. Plaintiff was released from the jail at approximately 3:30pm on August 19, 2019 after

   ICE “lifted” their detainer request. Notably, the copy of DHS Form I-247A stamped

   “Lifted” also indicates the form was never served on the Plaintiff, and thus it did not

   “take effect.” The section titled “To be completed by the law enforcement agency

   currently holding the alien…” remains blank. See Exh. C, “Lifted” ICE Detainer Request.

43. The charge for which Plaintiff was arrested in the early morning of August 17, 2019 has

   been dismissed.

                 Plaintiff’s Ongoing Harm from her Unlawful Detention

44. Since her release, Plaintiff reports experiencing intense anxiety, vertigo, nausea,

   vomiting, potential hallucinations, PTSD, and other symptoms she did not experience

   prior to her arrest and detention.




                                             9
Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 10 of 16 PageID# 10




 45. Plaintiff has received medical treatment to help her manage the trauma—mental and

    emotional—she suffered during her time in jail.

        Defendants’ History of Maintaining Cruel and Unusual, Overly Crowded,

               Poorly Ventilated, and Unsanitary Conditions in Henrico Jail

 46. Overcrowding in Henrico County Jails is a well-known and well-documented problem,

    with news coverage on the issue dating back to 2017 and ranging into the events

    experienced by the Plaintiff. See Tracy Sears, Henrico jail’s rising women population

    leaves people sleeping on floor, CBS6 WTVR (Oct. 9, 2017, 11:49 PM),

    https://wtvr.com/2017/10/09/henrico-jails-rising-women-population-leaves-people-

    sleeping-on-floor/. Henrico jails experienced overcrowding, even as the inmate

    population elsewhere in the state declined. See Davis Burroughs, Henrico officials don’t

    know why county’s jail population is increasing, despite regional decline in

    incarceration, THE DOGWOOD (July 15, 2019, 7:47 PM),

    https://vadogwood.com/news/henrico-officials-dont-know-why-countys-jail-population-

    is-increasing-despite-regional-decline-in-incarceration/.

 47. The heat Plaintiff endured is corroborated by news reports indicating that the temperature

    reached as high as 85 degrees. See Karina Bolster, ‘It’s about 80 degrees in here’: Jail

    dealing with A/C problems, NBC12 (July 16, 2019, 6:41 PM),

    https://www.nbc12.com/2019/07/16/its-about-degrees-here-jail-dealing-with-ac-

    problems/. In one news piece, Defendant Wade commented that “The areas where we get

    the most complaints out of are in the female cells which are up in the corner facing the

    sun… Today those temperatures were 85, 82 and 81.” See id.




                                             10
    Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 11 of 16 PageID# 11




     48. By April 2019, even though there was public awareness and debate on the issue of

         overcrowding in Henrico County Jails, Henrico County officials failed to act despite a

         known pattern of constitutional deprivations. See Chris Suarez, Henrico officials debating

         whether to build low-security jail focused on addiction recovery, RICHMOND TIMES-

         DISPATCH (Apr. 5, 2019), https://richmond.com/news/local/crime/henrico-officials-

         debating-whe...urity-jail-focused/article_cac3ae54-ca91-5545-b9c3-5f877e0c73a2.html.

     49. Defendant Henrico County was well aware of the Henrico Jail overcrowding issues (see

         id.), and knew how the overcrowding problem was impacting individuals in Plaintiff’s

         position; however, Defendant Henrico County ultimately adopted a policy of municipal

         inaction.

                         Defendants’ Unlawful Policies, Practices, and Customs

     50. At no time did the Defendants provide Plaintiff with a copy of DHS Form I-247A, nor

         did they provide her with any opportunity to challenge her continued detention based

         solely on the immigration detainer request.

     51. At no time during her detention in Henrico County Jail West, or since, have ICE officers

         made any attempts to arrest Plaintiff or take her into custody.

     52. Since the Virginia Attorney General’s January 5, 2015 opinion that ICE detainers are

         non-mandatory requests (See Legality of ICE Detainer Requests, 14-067 Op. Va. Att’y

         Gen (2015), available at https://www.oag.state.va.us/files/Opinions/2015/14-

         067_Stolle.pdf), public data indicates that Virginia jurisdictions have received

         approximately 14,650 detainer requests. In that same time period, Defendants have

         received approximately 620 of those requests.2


2
 Latest Data: Immigration and Customs Enforcement Detainers, TRAC IMMIGRATION,
https://trac.syr.edu/phptools/immigration/detain/ (last visited Aug. 11, 2021). Syracuse University’s Transactional


                                                         11
  Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 12 of 16 PageID# 12




    53. Defendants have a policy, practice, or custom of:

             a. delaying the release of certain inmates, as they coordinate with ICE in the event

                 an immigration detainer request may be issued;

             b. failing to inform certain inmates they are being held solely as a result of an ICE

                 detainer request, and failing to provide those inmates with a copy of the ICE

                 detainer request;

             c. misleading inmates regarding the opportunity to be released, solely due to the

                 existence of an immigration detainer request, notwithstanding the fact that a court

                 has set bail or a judge has ordered an inmate be released;

             d. detaining certain inmates for an additional 48 hours after they would normally be

                 released, in violation of their constitutional rights, solely due to the existence of

                 an immigration detainer request. These inmates would otherwise be released

                 because their criminal matter has been resolved or they are otherwise entitled to

                 release;

             e. detaining certain inmates for a period of time beyond 48 hours from when they

                 would normally be released, in violation of their constitutional rights, solely due

                 to the existence of an immigration detainer request. These inmates would

                 otherwise be released because their criminal matter has been resolved, the

                 immigration detainer request has expired, and they are entitled to release;

             f. performing an unlawful search and seizure by way of a mandatory pregnancy test

                 when processing female inmates into their jail; and



Records Access Clearinghouse (TRAC) obtained the data listed here from ICE as a result of successful litigation.
Additional information regarding the information compiled is available at
https://trac.syr.edu/phptools/immigration/detain/about_data.html.


                                                        12
Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 13 of 16 PageID# 13




        g. detaining certain inmates with deliberate indifference for the cruel and unusual,

            overly crowded, poorly ventilated, and unsanitary conditions they face while

            detained pursuant to an immigration detainer request.

 54. Because of Defendants’ unlawful actions, Plaintiff has suffered loss of liberty, loss of

    enjoyment of life, humiliation, mental suffering, emotional distress, stress, and other non-

    economic losses in an amount to be determined at the time of trial.

                                  CLAIMS FOR RELIEF

                                           Count I

                Fourteenth Amendment Violation – Due Process Violation;

                          42 U.S.C. § 1983; Va. Const. art. 1, § 11

 55. Paragraphs 1 through 54 are incorporated as if realleged herein.

 56. When Plaintiff was brought to Henrico County jail and initially detained, Defendants

    misled the Plaintiff regarding the true reason they did not release her as they waited for

    ICE detainer paperwork, thus depriving Plaintiff of her liberty without due process of

    law.

 57. After a Magistrate Judge issued a Release Order, Defendants then formally processed

    Plaintiff into Henrico County Jail West where she was detained from August 17, 2019

    through August 19, 2019, based solely on a non-mandatory immigration detainer request,

    which they failed to serve on the Plaintiff, thus depriving Plaintiff of her liberty without

    due process of law.




                                              13
Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 14 of 16 PageID# 14




                                          Count II

                    Fourth Amendment Violation – Unlawful Seizure;

                           42 U.S.C. § 1983; Va. Const. art. 1, §10

 58. Paragraphs 1 through 54 are incorporated as if realleged herein.

 59. After a Magistrate Judge issued a Release Order, Defendants then formally processed

    Plaintiff into Henrico County Jail West where she was detained from August 17, 2019

    through August 19, 2019, based solely on a non-mandatory immigration detainer request,

    which they failed to serve on the Plaintiff, thus constituting an unlawful seizure in

    violation of the 4th Amendment.

 60. Before admitting Plaintiff to the jail, Defendants conducted an unwanted pregnancy test

    on the Plaintiff, thus resulting in an unlawful seizure in violation of the 4th Amendment.

                                         Count III

              Eighth Amendment Violation – Cruel and Unusual Punishment;

                           42 U.S.C. § 1983; Va. Const. art. 1, § 9

 61. Paragraphs 1 through 54 are incorporated as if realleged herein.

 62. “[H]ousing inmates in a grossly overcrowded facility violates the inmates’ rights to be

    free from cruel and unusual punishments.” See Brown v. Mitchell, 308 F. Supp. 2d 682,

    693 (E.D. Va. 2004).

 63. While detained in Henrico County Jail West, the Plaintiff was subjected to humiliating,

    overcrowded, poorly-ventilated, and unsanitary conditions in the jail, thus constituting

    cruel and unusual punishment in violation of the 8th Amendment.




                                             14
 Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 15 of 16 PageID# 15




                                             Count IV

                                        False Imprisonment

   64. Paragraphs 1 through 54 are incorporated as if realleged herein.

   65. The tort of false imprisonment in Virginia is “restraint of one’s liberty without any

       sufficient legal excuse therefor by word or act which he fears to disregard, and neither

       malice, ill will, nor the slightest wrongful intentions is necessary to constitute the

       offense.” Montgomery Ward & Co. v. Freeman, 199 F.2d 720, 723 (4th Cir. 1952).

   66. When Plaintiff was brought to the Henrico County jail and initially detained, Defendants

       misled the Plaintiff regarding the true reason they did not release her as they waited for

       ICE detainer request paperwork, thus restraining the Plaintiff’s liberty without any

       sufficient legal excuse.

   67. Defendants failed to serve a copy of the Form I-247A on the Plaintiff, and thus,

       according to the plain language of the document itself, the detainer request failed to “take

       effect.” Subsequent to a Release Order issued by a Magistrate Judge, Defendants then

       formally processed Plaintiff into Henrico County Jail West where she was detained from

       August 17, 2019 through August 19, 2019, thus restraining Plaintiff’s liberty without any

       sufficient legal excuse.

                                    PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that this Court:

   1. Award compensatory and punitive damages in an amount to be determined at the time of

       trial;

   2. Issue an injunction preventing Defendants from honoring immigration detainer requests

       in the future;




                                                 15
 Case 3:21-cv-00528-MHL Document 1 Filed 08/16/21 Page 16 of 16 PageID# 16




    3. Award Plaintiff’s attorney’s fees and costs pursuant to 42 U.S.C. § 1988;

    4. Grant any other and further relief that this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

Plaintiff requests a Jury Trial on all the issues so triable.

                                                         Respectfully Submitted,

                                                         Katerine B. Rivas-Lemus

Dated: Aug. 16, 2021                                     By: /s/ Jacob Tingen
                                                         Jacob Tingen
                                                         VSB No. 84543

                                                         Trent Powell
                                                         VSB No. 84323

                                                         James Williams
                                                         VSB No. 95064

                                                         Charles Petran
                                                         VSB No. 94940

                                                         Tingen Law, PLLC
                                                         1801 Bayberry Court, Suite 203
                                                         Richmond, VA 23226
                                                         (804) 477-1720
                                                         (804) 597-0097 (fax)
                                                         jacob@tingen.law

                                                         Attorneys for the Plaintiff




                                                   16
